Fourth Court of Appeals
                                  San Antonio, Texas
                                      December 12, 2014

                                     No. 04-14-00397-CV

                                 INTEREST OF S.D.A., et al,

                  From the 37th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013EM506191
                         Honorable Eric Rodriguez, Judge Presiding


                                        ORDER
       Appellee Dulce Reynoso Alvarez’s brief, if any, is due on or before January 15, 2015,
unless a motion for extension of time is requested and granted by the Court. See TEX. R. APP. P.
10.5.


                                                   _________________________________
                                                   Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of December, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court